DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1-4, 6, 8, 12, 14-18, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Woodley et al. (US 2009/0099420).
Regarding claims 1, 12, by a first interpretation, Woodley discloses a bending mechanism comprising: a plurality of bending joints (65; figs. 14A, 14B, 15A, 4D-F; see also discussion of paras. 59-62) connected in series along a longitudinal axis (the arrangement is most clearly shown in figs. 14B, 15A); a plurality of elongated tension-transmissions (48, 50) that transmit tensions for individually driving the bending joints see discussion of para. 30, 62); and at least one guide (64, 100) having guide channels (68 shown in figs. 4D-4E and 102 shown in fig. 15B) that is configured to guide the plurality of tension-transmissions in the longitudinal direction thereof (see discussions of para. 61; quadrants 68 are used to route Bowden cables 48, 50 between articulated segments, and 102 are used to guide 48, 50 to areas within articulated segment), wherein one or more of the plurality of tension-transmissions forms a spiral path extending around the longitudinal axis (see figs. 12, 14A-14B, and discussions of paras. 53, 60); an insertion section (10); and a bending mechanism  (14, 16) provided with the insertion section. 
Regarding claims 2, 14, Woodley discloses the bending mechanism according to respective claims 1, 12, wherein the at least one guide is a planar guide plate (clearly shown in figs. 14A-15B) disposed so as to intersect the longitudinal axis (see fig. 15A), and the guide channels are through-holes or through-grooves that pass through the guide plate in a plate-thickness direction (68 and 102 are clearly shown as through-holes in fig. 15A-15B). 
Regarding claims 3, 15, Woodley discloses the bending mechanism according to respective claims 2, 14, wherein the guide plate is attached such that the angle thereof can be adjusted about the longitudinal axis (by para. 64, the embodiment of figs. 14A-14B shows relative rotation of segments 64 in order to spiral 48, 50). 
Regarding claims 4, 16, Woodley discloses the bending mechanism according to respective claims 2, 14, wherein the25 guide plate (64, 100) has, radially inward from the through-holes (68, 102) or the through-grooves, an opening (56; the large central opening of 100 is unlabeled in fig. 15B) that passes therethrough in the plate-thickness direction (most clearly shown in figs. 4E, 15B). 
Regarding claims 5, 17, Woodley discloses the bending mechanism according to respective claims 3, 15, -2-wherein the guide plate (64, 100) includes: a first plate part (64) provided such that the angle thereof can be adjusted about the longitudinal axis relative to one of the plurality of bending joints (see figs. 14A-14B, and discussions of paras. 53, 60); and a second plate part (100) attached such that the angle thereof can be adjusted about the longitudinal axis relative to the first plate part (since the relative angle between 64 and 64 is changed per figs. 14A-14B, the rotation is considered to also change the angle of 65, 100 relative to 64), the opening (56) is provided in the first plate part, and the guide channels (102) are provided in the second plate part.
Regarding claims 6, 18, Woodley discloses the bending mechanism according to respective claims 2, 14, wherein the guide plate is attached such that the position thereof can be adjusted in a longitudinal-axis direction relative to the plurality of bending joints (the segments 28 articulate, as shown in figs. 1 and 3A-3C; however, fig. 8 most clearly shows the change in spacing of respective components during articulation). 
Regarding claims 8, 20, Woodley discloses the bending mechanism according to respective claims 1, 12, wherein the plurality of26 tension-transmissions comprise a plurality of wires (50) moveably covered with sheaths (48). 
Regarding claims 1-2, 12, 14, by a second interpretation (see mapping of claims 7, 19 under 35 USC 103, below), Woodley discloses a bending mechanism comprising: a plurality of bending joints (28; fig. 2) connected in series along a longitudinal axis (the arrangement is most clearly shown in fig. 2); a plurality of elongated tension-transmissions (48, 50) that transmit tensions for individually driving the bending joints (see discussion of para. 30); and at least one guide having guide channels (62) that is configured to guide the plurality of tension-transmissions in the longitudinal direction thereof (para. 35), wherein one or more of the plurality of tension-transmissions forms a spiral path extending around the longitudinal axis (by para. 64, the coil pipes could be spirally arranged in scalloped by-pass spaces 62); an insertion section (10); and a bending mechanism  (14, 16) provided with the insertion section; wherein the at least one guide is a planar guide plate (clearly shown in figs. 4A-4B) disposed so as to intersect the longitudinal axis (see fig. 2), and the guide channels are through-holes or through-grooves that pass through the guide plate in a plate-thickness direction (62 are clearly shown as through-grooves in figs. 4A-4B). 

Claims 7, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Woodley et al. (US 2009/0099420), in view of Buckingham et al. (US 2009/0012648), as evidenced by Buckingham et al. (US 2009/0095112).  
Regarding claims 7, 19, as considered in the second-interpretation of Woodley (see mapping of art under 35 USC 102, above), the disclosure of Woodley is silent wherein the guide channels are formed so as to be angled towards a circumferential direction relative to a direction parallel to the plate-thickness direction. 
Buckingham is in the related field of robotic arms comprising a plurality of segments (abstract) and teaches in paras. 64-65, an external helical grooves 35 adapted to accommodate a helical spring 37 to an external surface of a disk 11 (an external helical groove is broadly considered to read on the claimed limitation, as a structure “adapted to accommodate a helical spring” would accommodate a spiral cable).  
Further, the disclosure of Buckingham ‘112 evidences, in para. 62, that a cable bearing tightly against the walls of the apertures may increase the friction in the system.   
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to combine the teachings of Buckingham with the structure disclosed by Woodley, in order to meet the claimed limitations, to include wherein the guide channels are formed so as to be angled towards a circumferential direction relative to a direction parallel to the plate-thickness direction, for the purpose of facilitating, and reducing .    

Claim Rejections - 35 USC § 103
Claims 9, 10, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Woodley et al. (US 2009/0099420), in view of Blumenkranz et al. (US 8,613,230)
Regarding claims 9, 10, 21, the disclosure of Woodley is silent wherein the surfaces of the sheaths and inner walls of the guide channels are composed of different materials; wherein a coating for decreasing the friction with the inner walls of the guide channels is applied to the surfaces of the sheaths. 
Blumenkranz teaches a coating for decreasing the friction with the inner walls of the guide channels (coating of antifriction material, col. 14, lines 19-40). 
It would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the teachings of Blumenkranz in combination with the structure disclosed by Woodly, in order to meet the claimed limitations, to include wherein the surfaces of the sheaths and inner walls of the guide channels are composed of different materials; wherein a coating for decreasing the friction with the inner walls of the guide channels is applied to the surfaces of the sheaths, for the purpose of reducing friction in the system. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Woodley et al. (US 2009/0099420), in view of Tobey (US 2008/0302200). 
Regarding claim 13, the disclosure of Woodley is silent on a flexible tubular outer sheath covering the outer circumference of the bending mechanism.
Tobey is in the related field of robotic snake arm useful in robotic applications (para. 51, 94) and teaches a flexible tubular outer sheath (190) covering the outer circumference of the bending mechanism (clearly shown in the arrangement of fig. 3). 
Further, the disclosure of Tobey evidences that such a sheath provides added benefits to an arm 100 (para. 94), to include the use of sensors, displays, controls, switches, or protection (para. 95).  
Therefore, following from the above discussion, it would have been obvious to one of ordinary skill in the art prior to the time of effective filing to use the flexible tubular outer sheath as taught by Tobey in combination with the structure disclosed by Woodley, in order to meet the claimed limitations, to include a flexible tubular outer sheath covering the outer circumference of the bending mechanism, for the purpose of protecting the mechanism interior to the sheath or protecting biological entities exterior to the sheath (Tobey, para. 95).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William J. Kelleher can be reached on (571)272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T. SCOTT FIX/Examiner, Art Unit 3658                                                                                                                                                                                                        

/Jake Cook/Primary Examiner, Art Unit 3658